Fogler, J.
This is a real action to recover possession of a strip of laud lying next westerly of a parcel of land owned by one Charles Tupper. The controversy between the parties was as to the location of Tapper’s west line. The Tupper lot was formerly owned by William Tupper, who, at the time of the trial, had been dead several years. He conveyed the premises to his two sons, Charles and Sanford. These sons were called as witnesses by the plaintiff and were permitted by the presiding justice to testify, against the defendant’s objection, that while they were negotiating with their father, William Tupper, for the purchase of said Tupper lot, he, being the owner in possession and being on the premises, pointed out to them a stone bowlder in a wall, weighing some two tons, and told them that under that bowlder was a rock that marked the western bounds of his parcel of land; and that they, the witnesses had recently removed said bowlder and found under it such a rock as their father had described to them. To such admission of testimony the defendant excepts.
The testimony was competent and properly admitted. This is settled in Royal v. Chandler, 83 Maine, 150, a case, in principle, precisely in point.

Fxeeptions overruled.